Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered March 16, 2004, convicting defendant, after a jury trial, of burglary in the second degree, assault in the second degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 10 years, 7 years and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence. The element of physical injury was established by evidence supporting the conclusion that the victim’s bite wound caused him an impairment of physical condition and substantial pain over a period of nearly a week (see People v Guidice, 83 NY2d 630, 636 [1994]), an injury far outside the realm of “petty slaps, shoves, kicks, and the like.” (Matter of Philip A., 49 NY2d 198, 200 [1980]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Andrias, Friedman, Williams and Sweeny, JJ.